DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10, 12, 13, and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (EP 0736768 A2; hereinafter Masayuki). Masayuki is cited by the Applicant.
Regarding Claim 1, Masayuki discloses a sensor (page 2, line 3; organic gas sensor) that detects a ketone-based compound (page 3, lines 9 – 11; the measurement of various organic gases including… Ketones as acetone), comprising: 
a receiving layer (see FIG. I for the sensor has a receiving layer including a polymer) that contains a polymer (page 2, line 4; the sensing portion of organic gas sensors using polymers is sensitive) having a repeating unit represented by Formula (1),

    PNG
    media_image1.png
    96
    353
    media_image1.png
    Greyscale

wherein a fluorine content (page 2, line 3; fluorine-containing polymers) of the repeating unit represented by Formula (1) shown later is 30% to 60% by mass, n represents an integer of 1 to 3, R’s each independently represent a hydrogen atom or an organic group (page 2, lines 10 to 34; in the formula of Fig. I, X represents H, F, Cl, Br, CH3, CF3, CN, or CH2CH3 (corresponding to “R independently represents a hydrogen atom or an organic group”), R1 represents R2 or -Z-R2, Z represents -O-, -S-, -NH-, -NR2’-, -(C=Y)-, -C(=Y)-Y-, -Y-(C=Y)-, -(SO2)-, -Y'-(SO2)-, -(SO2)- Y'-, -Y'-(SO2)-Y'-, -NH-(C=0)-, -(C=0)-NH-, -(C=0)-NR2'-, - Y'-(C=Y)-Y'-, or -O- (C=O) -CH2)p- (C=O) -O-, Y represents the same or different O or S, Y' represents the same or different O or NH, p represents an integer of 0 to 20, and R2 and R2' represents the same or different hydrogen, straight-chain alkyl group, branched alkyl group, cycloalkyl group, unsaturated hydrocarbon group, aryl group (where R1 is not hydrogen, a straight-chain alkyl group and branched alkyl group), R3 represents R4 or -Z-R4 (where Z corresponds to “L”), and R4 is one or more F-substituted straight-chain alkyl group, ..., an aryl group, a saturated or unsaturated heterocycle, or their substitutions).
Masayuki does not teach the repeating unit represented by the Formula (1)

    PNG
    media_image2.png
    165
    198
    media_image2.png
    Greyscale

n represents an integer of 1 to 3, R’s may be linked to each other to form a ring, L represents a single bond or a divalent linking group, L may be linked to any one of R’s to form a ring, where neither R nor L has a fluorine atom, and Rf represents an organic group having three or more fluorine atoms.
	However Masayuki suggests n represents an integer of 1 to 3, R’s may be linked to each other to form a ring, L represents a single bond or a divalent linking group, L may be linked to any one of R’s to form a ring, where neither R nor L has a fluorine atom, and Rf represents an organic group having three or more fluorine atoms (page 2, lines 10 to 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof in order to optimize and obtain the higher detection efficiency of the sensor when Rf is an organic group having three or more fluorine atoms by a limited number of tests and also discloses the type and substitution form of each substituent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Masayuki to link the general knowledge of the art to suggests n represents an integer of 1 to 3, R’s may be linked to each other to form a ring, L represents a single bond or a divalent linking group, L may be linked to any one of R’s to form a ring, where neither R nor L has a fluorine atom, and Rf represents an organic group having three or more fluorine atoms in order to provide a sensor capable to minimize the effects of humidity changes in the measurements (Masayuki, page 2, lines 10 – 11).
Regarding Claim 2, Masayuki discloses the sensor according to claim 1, wherein a content of the repeating unit represented by Formula (1) is 10 mol% or more with respect to all the repeating units of the polymer (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 3, Masayuki discloses the sensor according to claim 1, wherein the fluorine content of the repeating unit represented by Formula (1) is 40% to 60% by mass (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 4, Masayuki discloses the sensor according to claim 1, wherein Rf represents a fluorohydrocarbon group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 5, Masayuki discloses the sensor according to claim 1, wherein Rf represents a fluorohydrocarbon group that has three or more fluorine atoms and is selected from the group consisting of an aryl group, an alkyl group, and a group formed by combining a plurality thereof (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 6, Masayuki discloses the sensor according to claim 1, wherein Rf represents a fluorinated aryl group having three or more fluorine atoms, a fluorinated alkyl group having three or more fluorine atoms, a fluorinated biphenyl group having three or more fluorine atoms, a fluorinated alkyl-substituted aryl group having three or more fluorine atoms, or a fluorinated benzyl group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 7, Masayuki discloses the sensor according to claim 1, wherein Rf represents a fluorinated aryl group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 8, Masayuki discloses the sensor according to claim 1, wherein Rf represents a pentafluorophenyl group (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 9, Masayuki discloses the sensor according to claim 1, wherein L represents a single bond, an ester group, an amide group, or a group that is linked to any one of R’s to form a ring (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and page 2, lines 55 – 59; Z represents -O-, - (C=O) -O-, or -O- (C=O)-).
Regarding Claim 10, Masayuki discloses the sensor according to claim 1, wherein L represents a single bond, an ester group, or an amide group (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and page 2, lines 55 – 59; Z represents -O-, - (C=O) -O-, or -O- (C=O)-).
Regarding Claim 12, Masayuki discloses the sensor according to claim 1, wherein the ketone-based compound is acetone (page 3, lines 9 – 11; the measurement of various organic gases including… Ketones as acetone).
Regarding Claim 13, Masayuki discloses the sensor according to claim 1, further comprising:
another receiving layer, in addition to the receiving layer (Fig. I; the sensor containing the polymer layer, and a Si layer).
Regarding Claim 15, Masayuki discloses the sensor according to claim 2, wherein the fluorine content of the repeating unit represented by Formula (1) is 40% to 60% by mass (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 16, Masayuki discloses the sensor according to claim 2, wherein Rf represents a fluorohydrocarbon group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 17, Masayuki discloses the sensor according to claim 2, wherein Rf represents a fluorohydrocarbon group that has three or more fluorine atoms and is selected from the group consisting of an aryl group, an alkyl group, and a group formed by combining a plurality thereof (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 18, Masayuki discloses the sensor according to claim 2, wherein Rf represents a fluorinated aryl group having three or more fluorine atoms, a fluorinated alkyl group having three or more fluorine atoms, a fluorinated biphenyl group having three or more fluorine atoms, a fluorinated alkyl-substituted aryl group having three or more fluorine atoms, or a fluorinated benzyl group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 19, Masayuki discloses the sensor according to claim 2, wherein Rf represents a fluorinated aryl group having three or more fluorine atoms (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and R4 represents a straight-chain alkyl group substituted with one or more F…, an aryl group, a saturated or unsaturated heterocycle, or a substitution thereof and also discloses the type and substitution form of each substituent).
Regarding Claim 20, Masayuki discloses the sensor according to claim 2, wherein L represents a single bond, an ester group, an amide group, or a group that is linked to any one of R’s to form a ring (page 2, lines 10 – 34; R3 represents R4 or -Z-R4 (where Z represents “L”) and page 2, lines 55 – 59; Z represents -O-, - (C=O) -O-, or -O- (C=O)-).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki in view of Dennis et al. (WO 2005/098429 A2; hereinafter Dennis).
Regarding Claim 11, Masayuki discloses the sensor according to claim 1. But Masayuki does not specifically teach that detects a ketone-based compound contained in exhalation or skin gas.
However, Melker suggests that detects a ketone-based compound contained in exhalation or skin gas (page 11, line 29 to page 12, line 5; Common specific chemical entities found in a person's bodily fluids (i.e., breath, blood, or urine), but are not limited to… acetone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Masayuki in view of Melker in order to be able to diagnosing a disease and for measuring or indicating the effects or progress of a disease (Melker, page 11, lines 29 – 32).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki in view of Jiang et al. (US 2013/0244249 A1; hereinafter Jiang).
Regarding Claim 14, Masayuki discloses the sensor according to claim 1. But Masayuki does not specifically teach that is a resonant sensor.
However, Jiang suggests that is a resonant sensor (para [0224]; sensor operating at a resonant wavelength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Masayuki in view of Jiang in order to provide precisely controlled architecture for achieving advantageous properties for a variety of applications (Jiang, para [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishio et al. (US 2016/0260882 A1) teaches a polymer compound having a repeating unit (see abstract).
Barth (US 2005/0186629 A1) discloses a "biopolymer" is a polymer of one or more types of repeating units (see para [0012]).
Reches (US 2016/0376449 A1) suggests a predetermined number of repeating units (para [0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                         7/16/2022